         Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


          SANDRA RODRÍGUEZ-COTTO;
           RAFELLI GONZÁLEZ-COTTO                          CIVIL No. 20-01235 (PAD)

                       Plaintiffs,                         RE: Preliminary and Permanent
                                                           Injunction
                           v.

 WANDA VÁZQUEZ-GARCED, Governor of
 Puerto Rico; DENNISE N. LONGO-QUIÑONES,
 Secretary of Justice of Puerto Rico; PEDRO JANER,
 Secretary of the Department of Public Safety of
 Puerto Rico; HENRY ESCALERA, Commissioner
 of the Puerto Rico Police Bureau, all in their official
 capacities

                      Defendants.


                                JOINT FACTUAL STIPULATIONS

TO THE HONORABLE COURT:

       COME NOW, Plaintiffs and Defendants, through their undersigned attorneys, and very

respectfully submit the below stipulation of uncontested facts (the “Stipulation”), in

connection with and solely for the purposes of the preliminary injunction hearing scheduled

for June 24, 2020. Absent agreement of the parties, this Stipulation may not be used or

introduced at any subsequent stage of this adversary proceeding, in any other proceeding

before this Court, or in any other Court or administrative proceeding.

       Nothing in this Stipulation shall constitute a waiver of any party’s right to assert or

dispute facts that are not stipulated, including evidence submitted by either party in

connection with Plaintiffs’ motion for preliminary injunction. In addition, nothing set forth in

this Stipulation shall constitute a waiver of any party’s right to argue that any facts or

statements set forth herein are not relevant to Plaintiffs’ motion for preliminary injunction.
            Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 2 of 8




Finally, nothing set forth in this Stipulation shall constitute an admission or a waiver of any

claim, defense, argument or position of any party, or of the right of any party to dispute, and/or

take discovery respecting, the facts set forth herein following the preliminary injunction

hearing.

       1.       On September 18, 2017, a State of Emergency was declared by then-Governor

Ricardo Rosselló-Nevares due to the devastation caused by Hurricane María.

       2.       On January 7, 2020, a State of Emergency was declared by Governor Wanda

Vázquez-Garced due to the devastation caused by an earthquake.

       3.       On March 12, 2020, a State of Emergency was declared by Governor Wanda

Vázquez-Garced due to the COVID-19 pandemic.

       4.       The above-mentioned Executive Orders were issued under the authority of Act

No. 20-2017, Art. 6.10.

       5.       Act No. 20-2017, Art. 6.14 is codified at 25 L.P.R.A. § 3654.

       6.       Act No. 20-2017, Art. 6.14 was amended by Act No. 35-2020 on April 5, 2020.

       7.       The Government of Puerto Rico charged Pastor José Luis Rivera Santiago under

Art. 6.14(a) of Act. No. 20-2017 for allegedly disseminating a false alarm on the messaging

platform WhatsApp, in late March.

       8.       On April 7, 2020, due to the global COVID-19 pandemic, Governor Vázquez-

Garced issued Executive Order No. 2020-032 (“EO 2020-032”), mandating a total lockdown of

all businesses in Puerto Rico effective from Friday, April 10th until Sunday, April 12th, 2020,

with limited exceptions related to prepared food establishments (delivery/drive-through only),

pharmacies, gas stations, elderly care centers and organizations or groups that provide services




                                                  2
             Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 3 of 8




to address the needs of economically disadvantaged people, such as shelters for the homeless

and foodbanks, among others.

       9.        On May 7, 2020, the Court of San Juan dismissed the prosecution against Pastor

Rivera Santiago for lack of probable cause.

       10.       On March 29, 2020, Sandra Rodríguez-Cotto published a story regarding an

alleged corruption scheme in the Department of Health in connection with contracts issued

during the COVID-19 pandemic. S. Rodríguez-Cotto, Cabeza en Salud: El esquema de

contrataciones         en      medio        de       la     pandemia        de      COVID-19,

https://enblancoynegromedia.blogspot.com/2020/05/sou-mabel-comentario.html (published

on March 29, 2020).

       11.       On May 5, 2020, Sandra Rodríguez-Cotto published a story regarding a public

hearing held by the Puerto Rico House of Representatives in connection with the purchase of

COVID-19 rapid tests by the Department of Health. S. Rodríguez-Cotto, ‘Sou’ Mabel,

https://enblancoynegromedia.blogspot.com/2020/05/sou-mabel-comentario.html (published

on May 5, 2020).

       12.       On May 13, 2020, Sandra Rodríguez-Cotto published a story regarding the

alleged corruption scheme in the Puerto Rico Department of Health based on e-mails provided

by sources from the Department of Health. S. Rodríguez-Cotto, Se valida el poder de Mabel

Cabeza,       https://enblancoynegromedia.blogspot.com/2020/05/se-valida-el-poder-de-mabel-

cabeza.html (published on May 13, 2020).

       13.       On May 16, 2020, Sandra Rodríguez-Cotto published a journalistic article in

which she denounced the alleged squandering of funds in the Department of Health during

the COVID-19 pandemic. S. Rodríguez-Cotto, Caso AEE: A oscuras por un engreído,


                                                 3
         Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 4 of 8




http://enblancoynegromedia.blogspot.com/2020/05/caso-aee-oscuras-por-un-engreido.html

(published on May 23, 2020).

       14.     On May 23, 2020, Sandra Rodríguez-Cotto published a story asserting that the

Puerto Rico Electric Power Authority was providing erroneous information as to the cause of a

blackout.     S.        Rodríguez-Cotto,    Caso      AEE:       A    oscuras   por    un     engreído,

http://enblancoynegromedia.blogspot.com/2020/05/caso-aee-oscuras-por-un-engreido.html

(published on May 23, 2020) (retrieved on June 3, 2020)

       15.     On May 26, 2020, Sandra Rodríguez-Cotto published a story in which the

statistics provided by the Department of Health regarding the COVID-19 pandemic were

questioned.        S.    Rodríguez-Cotto,    Municipios        con    más   peligro   por   COVID-19,

https://enblancoynegromedia.blogspot.com/2020/05/municipios-con-mas-peligro-por-covid-

19.html (published on May 26, 2020) (retrieved on June 3, 2020).

       16.     On June 14, 2020, Sandra Rodríguez-Cotto published a video blog in her

Facebook page in which she criticizes the government regarding the COVID-19 pandemic and

comments      about       a   possible   resurgence       of   the   COVID-19   infection   cases.   See

https://www.facebook.com/SRCSandraRC/videos/266484387962818.

       17.     As of the date of this stipulation, Plaintiffs have not been prosecuted by the

Government of Puerto Rico for violations to Section (a) or (f) of Article 6.14 of Act No. 20-2017.

       18.     As of the date of this stipulation, Plaintiffs have not been threatened by the

Government of Puerto Rico for violations to Section (a) or (f) of Article 6.14 of Act No. 20-2017.

       19.     On June 4, 2020, Plaintiffs participated in a public live stream video in which

they openly discussed the allegations in the instant complaint with other panelists.




                                                      4
           Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 5 of 8




        20.    Plaintiffs published news stories challenging official information of the Puerto

Rico Government during the states of emergencies declared since the enactment of Section (a)

in 2017.

        21.    Plaintiffs published news stories challenging official information of the Puerto

Rico Government during the states of emergencies declared since the enactment of Section (f)

of Article 6.14 of Act No. 20-2017 in 2020.

        22.    Plaintiffs published numerous stories challenging official information of the

Puerto Rico Government during the current state of emergency declared due to the COVID-19

pandemic.

        23.    Plaintiffs do not intend to transmit false statements in their journalistic or op-

ed articles.

        24.    Sandra Rodríguez-Cotto has reported on the inadequacy of the responses by the

U.S. government and the Puerto Rico government to the widespread devastation left by

Hurricane María.

        25.    In 2017, Sandra Rodríguez-Cotto challenged the then-Chief-of-Staff, Ramón

Rosario, during an on-air interview about the implausibility of the official death toll of

Hurricane María while a State of Emergency was in full force.

        26.    On July 10, 2019, Plaintiff Sandra Rodríguez-Cotto revealed in her blog the first

11 pages of a Telegram chat between the then-Governor Ricardo Rosselló and his aides. Then

after she published over 50 more pages of the chat and the articles went viral. Her reporting

was picked up by media outlets across the world, including The New York Times, The Guardian,

Vice, MTV, Christian Science Monitor, and many others.




                                               5
         Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 6 of 8




       27.     Since then-Governor Rosselló-Nevares resigned, Plaintiff Sandra Rodríguez-

Cotto has continued investigating and reporting on alleged irregularities in the Government of

Puerto Rico.

       28.     Plaintiff Sandra Rodríguez-Cotto’s reporting focuses on the public health

emergency caused by the COVID-19 global pandemic and the government’s response to that

emergency.

       29.     Plaintiff Sandra Rodríguez-Cotto makes every effort to confirm the accuracy of

her reporting and commentary, in accordance with standard journalistic practices.

       30.     Plaintiff Rafelli González-Cotto participated in the publication of several digital

stories related to the Whitefish Energy scandal after Hurricane María.

       31.     Plaintiff Rafelli González-Cotto has written numerous news articles about the

COVID-19 public health emergency, which have been published in different news outlets

around the island. His articles have reported on conditions during the public health emergency,

as well as the government’s emergency and curfew orders.

       32.     In one article, Plaintiff Rafelli González-Cotto reported that certain companies

had received government contracts for “rapid test kits" to detect the presence of COVID-19

antibodies.

       33.     Plaintiff Rafelli González-Cotto published, in collaboration with NotiCel, that

the case fatality rate published by the Health Department was not calculated in accordance

with generally accepted practices. Half an hour after the article was published, the Health

Department removed the information from its website.




                                                6
         Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 7 of 8




       34.     On March 11, 2020, Rafelli González-Cotto published an op-ed column on El

Nuevo Día challenging the Government’s narrative regarding the management of warehouses

with supplies during the 2020 earthquake.

       35.     Rafelli González-Cotto published an article with NotiCel about the reopening of

businesses during the COVID-19 pandemic. The article was based on information and

documentary evidence provided to González-Cotto by an anonymous source.

       36.     Rafelli González-Cotto continues to engage in investigative reporting focused on

the COVID-19 pandemic and the government’s response.

       37.     Rafelli González-Cotto consistently follows standard journalistic practices to

factcheck his news stories.


       I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing

with the Clerk of the Court, which will send notification of such filing to the parties subscribing

to the CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 19th day of June 2020.




                                [Space intentionally left in blank]




                                                7
        Case 3:20-cv-01235-PAD Document 23 Filed 06/19/20 Page 8 of 8




                                  S/ Fermin L. Arraiza-Navas
                                  #215705
                                  William Ramirez-Hernández+
                                  American Civil Liberties Union
                                  of Puerto Rico
                                  Union Plaza, Suite 1105
                                  416 Avenida Ponce de León
                                  San Juan, Puerto Rico 00918
                                  (787) 753-9493
                                  (646) 740-3865
                                  farraiza@aclu.org

                                  Brian Hauss*
                                  Emerson Sykes+
                                  Arianna Demas+
                                  ACLU Foundation
                                  125 Broad Street, 18th Floor
                                  New York, New York 10004
                                  (212) 549-2500
                                  bhauss@aclu.org
                                  *Pro hac vice
                                  + Of counsel

                                 Attorneys for Plaintiffs


DENNISE N. LONGO-QUIÑONES                                   /s/ Juan C. Ramírez-Ortiz
Secretary of Justice                                        JUAN C. RAMÍREZ-ORTIZ
                                                            USDC-PR No. 306507
WANDYMAR BURGOS-VARGAS                                      juramirez@justicia.pr.gov
Deputy Secretary in Charge of Litigation
                                                            /s/Joel Torres Ortiz
SUSANA I. PEÑAGARÍCANO-BROWN                                JOEL TORRES ORTIZ
Director of Legal Affairs                                   USDC-PR No. 302311
Federal Litigation and Bankruptcy Division                  joeltorres@justicia.pr.gov

                                                            Department of Justice of Puerto Rico
                                                            Federal Litigation Division
                                                            PO Box 9020192
                                                            San Juan, PR 00902-0192
                                                            Tel. (787)721-2900, ext. 1421


                                 Attorneys for Defendants



                                             8
